Case 3:21-cv-10596-RHC-EAS ECF No. 19, PageID.107 Filed 08/20/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ADEEB ADEEB-MNASAR SALEH,

       Plaintiff,                         Civil No. 21-10596

v.                                        Honorable Robert H. Cleland

ANTONY J. BLINKEN, Secretary              Mag. Judge Elizabeth A. Stafford
of State, United States Department of
State, in his official capacity,

       Defendant.

                    STIPULATED ORDER TO STAY CASE

      Plaintiff, Adeeb Adeeb-Mnasar Saleh, and Defendant, Antony J. Blinken,

Secretary of State, United States Department of State, by and through their

undersigned counsel, have submitted a stipulation asking the Court to stay the case

for the following reasons:

      1. The parties have reached a tentative settlement agreement;

      2. The parties are attempting to finalize their settlement agreement, but

         finalization requires the submission of certain materials by Plaintiff and

         the processing of those materials by the United States Department of

         State;
Case 3:21-cv-10596-RHC-EAS ECF No. 19, PageID.108 Filed 08/20/21 Page 2 of 3




      3. The parties anticipating filing a stipulated dismissal of this action as soon

         as the materials are submitted and the agency issues a final decision on

         the passport application at issue in this case;

      4. The parties will file a joint update with the Court should this issue not be

         resolved within 60 days;

      5. The Court has the inherent authority to stay the case under Rule 6(b) of

         the Federal Rules of Civil Procedure and under its inherent authority to

         manage its docket.

      The Court has reviewed the parties’ request and holds that the parties have

provided a supported and reasonable basis for the requested stay, and therefore this

action will be stayed.

      IT IS SO ORDERED.



                                       s/Robert H. Cleland
                                       ROBERT H. CLELAND
                                       United States District Judge
Dated: August 20, 2021




                                          2
Case 3:21-cv-10596-RHC-EAS ECF No. 19, PageID.109 Filed 08/20/21 Page 3 of 3




STIPULATED AND AGREED TO BY:

                                          SAIMA MOHSIN
                                          Acting United States Attorney

By: /s/ Farah Hobballah (w/consent)       By: /s/ James J. Carty
FARAH HOBBALLAH (P79479)                  JAMES J. CARTY (P74978)
Hobballah Legal Group, PLC                Assistant United States Attorney
16030 Michigan Ave., Suite 100            211 W. Fort St., Suite 2001
Dearborn, MI 48126                        Detroit, MI 48226
Office: (313) 443-8999                    Office: (313) 226-9705
Email: farah@myfarahlawyer.com            Email: james.carty@usdoj.gov
Attorney for Plaintiff                    Attorneys for Defendant

Dated: August 13, 2020                    Dated: August 13, 2020




                                      3
